Mr. Justice Thomas delivered the opinion of the court: Claimant was employed as an assistant cook at the Peoria State Hospital. On December 7, 1928, while engaged in her work, she lifted a meat table drawer weighing about 25 or 30 pounds. She alleges lifting the drawer caused her to suffer a rupture of the lower portion of her abdomen, and has filed this claim for $5,000.00 damages. In conducting penal, charitable and educational institutions the State is in the exercise of its governmental functions and is not liable for injuries received by its employees therein, in the absence of a statute creating such liability. Claimant contends, however, in her brief that her case comes within the provisions of the Workmen’s Compensation Act. The Workmen’s Compensation Act applies to the State only when the State is engaged in a business declared to be extra hazardous by Section 3 of that Act. (Village of Chapin v. Industrial Com., 336 Ill. 461; Perry v. State, 6 Ct. Cl. No. 1246.) Conducting a hospital does' not come within any of the enterprises declared extra hazardous by that section. The claim is therefore denied and the case dismissed.